Citation Nr: 0024426	
Decision Date: 09/14/00    Archive Date: 09/21/00

DOCKET NO.  93-17 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
hands.

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD) including chronic bronchitis and 
cancer of the left lung, to include as residuals of tobacco 
use or nicotine dependence.  

3.  Entitlement to a rating in excess of 20 percent for 
traumatic arthritis of the left knee.

4.  Entitlement to a compensable rating for abrasions of the 
forehead and hands.

5.  Entitlement to a combined rating greater than 40 percent 
for service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from November 1950 to 
November 1952.

This appeal arises from April 1991 and September 1991 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.  In the April 1991 rating 
decision, the RO denied the veteran's claim of service 
connection for COPD, including chronic bronchitis and cancer 
of the left lung.  In the September 1991 rating decision, the 
RO denied service connection for arthritis of the hands and 
denied an increased rating for residuals of an injury to the 
left knee with traumatic arthritis.  Also in this decision 
the RO denied a compensable rating for residuals of abrasions 
to the hands and right forehead.  A March 1993 rating 
decision denied service connection for residuals of bilateral 
patellar fractures.

In January 1996, the Board issued a decision denying service 
connection for arthritis of the hands and residuals of 
bilateral patellar fractures, and also denied a compensable 
rating for residuals of abrasions to the hands and right 
forehead.  In addition, the Board remanded the issues of 
increased rating for residuals of an injury to the left knee 
with traumatic arthritis and service connection for COPD to 
the RO for further development.  The Board also remanded for 
adjudication the newly raised claim of service connection for 
residuals of tobacco use, which was considered inextricably 
intertwined with the issue of service connection for COPD 
including chronic bronchitis and cancer of the left lung.  
Lastly, the Board referred the issue of entitlement to a 
total rating based on individual unemployability to the RO 
for appropriate action.  

The veteran timely appealed the Board's January 1996 decision 
to the United States Court of Appeals for Veterans Claims 
(formally known as the United States Court of Veterans 
Appeals) (Court).  In May 1998, the Court vacated the Board's 
January 1996 decision, to the extent that it denied service 
connection for arthritis of the hands, and denied a 
compensable rating for residuals of abrasions to the hands 
and right forehead.  The Court remanded the case to the Board 
for readjudication consistent with its order.

Following the instructions of the Court, the Board in 
December 1998 remanded the issues of entitlement to service 
connection for arthritis of the hands and entitlement to a 
compensable rating for residuals of abrasions to the hands 
and right forehead to the RO for further development and 
consideration.  The RO also issued decisions on the veteran's 
pending claims of service connection for service connection 
for residuals of tobacco use and for an increased rating for 
residuals of an injury to the left knee with traumatic 
arthritis.  In addition, the RO adjudicated the claim for a 
total rating based on individual unemployability in November 
1999.  Since this latter claim has not been developed for 
appellate review, it is not properly before the Board at this 
time.

This appeal also arises from a June 1997 rating decision that 
assigned the veteran a combined rating of 40 percent for his 
service-connected disabilities.  However, this issue is 
deferred pending the completion being sought in the remand 
order below.

In June 2000 the veteran submitted a statement to the Board 
stating that he was never given a rating in regard to his 
right knee.  He also submitted medical evidence pertaining to 
his right knee.  This issue is currently not in appellate 
status and is referred to the RO for appropriate action.  
Incidentally, as is noted above, the Board in January 1996 
denied a claim of service connection for residuals of 
bilateral patellar fractures.

The issue of service connection for COPD including chronic 
bronchitis and cancer of the lung as well as entitlement to a 
combined evaluation greater than 40 percent are deferred 
pending the completion being sought in the remand below.  
Further development is also being requested in regard to the 
claim of service connection for arthritis of the hands. 


FINDINGS OF FACT

1.  The veteran's claim of service connection for arthritis 
of the hands is plausible.  

2.  The veteran has limitation of extension of the left leg 
to 20 degrees, and has functional loss of the left leg due to 
weakness and pain.

3.  The veteran's service-connected right forehead abrasion-
laceration is no more than slightly disfiguring.  

4.  The veteran's service-connected right forehead abrasion-
laceration and abrasion of the hands are not poorly nourished 
with repeated ulceration, are not tender and painful on 
objective demonstration, and do not affect limitation of 
function of the affected parts.


CONCLUSIONS OF LAW

1.  The claim of service connection for arthritis of the 
hands is well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The criteria for an increased rating, to 40 percent, for 
service-connected residuals of a left knee injury with 
arthritis have been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.40, 4.45, 4.59. 4.71a, Diagnostic Code 5261 
(1999).

3.  The criteria for a compensable rating for abrasions of 
the forehead and hands have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.118, Diagnostic Codes 7800, 7803, 
7804 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service medical records show that in November 
1951 he presented to a medical facility complaining of left 
knee pain after being thrown from the back of a pick-up truck 
which had overturned while the driver was negotiating a turn.  
Findings revealed that the veteran had an abrasion-laceration 
of the right forehead with an underlying hematoma, and no 
abnormality of a neurological nature.  His chest cage and 
contents were negative.  There were minor abrasions on both 
hands and an abrasion-laceration over the patella of the left 
leg.  The veteran was diagnosed as having abrasion-laceration 
of the right forehead with no artery or nerve involvement, 
abrasion-laceration of the left knee with no artery or nerve 
involvement and abrasions of the hands.

At his separation examination in November 1952, the veteran 
had a normal clinical evaluation of his skin and upper and 
lower extremities. 

In a December 1952 rating decision, the RO granted service 
connection for abrasions of the left knee, right forehead and 
both hands, and assigned a noncompensable rating.

In December 1953 the RO assigned the veteran a separate 
noncompensable rating for residuals of a left knee injury 
that were minimal.

At a VA orthopedic examination in August 1955 the veteran 
said that he had a forehead scar which did not bother him 
much.  On examination a 1/3 inch scar was noted 1/2 inch above 
the veteran's right eye.  The scar was slightly palpable and 
a little firmer place in the skin, but was not adherent or 
depressed and not unduly sensitive to palpation.  The bone 
seemed smooth underneath.  The veteran was able to open and 
close his eye normally.  He was diagnosed as having scar, 
forehead, to all intents and purposes, not now found.  No 
fracture.

In a June 1973 rating decision, the RO increased the 
veteran's rating for his left knee disability to 10 percent 
disabling.

In January 1979 the veteran was hospitalized for 12 days 
following an automobile accident.  On admission he presented 
with left supraorbital and infraorbital laceration and 
avulsion, and chest wall tenderness anteriorly.  He was 
diagnosed as having a right facial laceration and underwent a 
split thickness skin graft right forehead, primary closure 
infraorbital right facial laceration.  He was advised to 
follow-up in the eye and plastic surgery clinics.  

In November 1982 the veteran was admitted to a private 
hospital due to chest pain and shortness of breath.  In 
regard to his medical history, the veteran reported that he 
had been in an automobile accident on the west coast which 
resulted in a fractured sternum, left leg and knee.  He also 
said that he had a facial bone fracture of the right side and 
had had three reconstructive plastic surgeries on his face 
and right orbit. 

At a hearing at the RO in July 1985, the veteran testified 
that he wore a knee brace every day.  He said that his knee 
caused pain and swelling.  He said that his forehead was 
tender from the accident in service and that a doctor had 
told him that his visual problem, which began in 1951, was 
secondary to his inservice injury.  He said that the doctor 
was in Los Angeles, but that he wasn't sure where.  He said 
that he had been involved in a postservice automobile 
accident and that the injury to his forehead was already 
there from the service accident.  He said that the 
postservice accident didn't make it any better.  He said that 
due to this injury he experienced headaches and could hardly 
see out of his eye.  In regard to his fingers, the veteran 
said that they hurt in his joints and that one finger was 
"all messed up".  He said that he didn't know how his hands 
were injured in the accident in service, but that they were 
all bloody and a patch had been put on them.  He said that he 
had to resign from his job at the post office due to 
arthritis and swelling of his legs.  He also said that he had 
not been hired by a large company because of his leg 
disability and "all the other things", and that he was 
having a hard time finding employment.

In a January 1986 decision, the Board denied the veteran's 
claim of service connection for visual impairment and denied 
a compensable rating for abrasion of the right forehead and 
both hands.  The Board also denied the veteran's claim for a 
rating greater than 10 percent for residuals of a left knee 
injury.

At a VA examination in May 1988, the veteran complained of 
having arthritis in his hands.  Findings were not given in 
regard to his hands.  

An August 1990 record contains a diagnosis of multiple 
painful joints secondary to degenerative joint disease from 
old trauma.

In May 1991 the veteran filed a claim for an increased rating 
for his left knee disability stating that this disability 
warranted more than a 10 percent rating.  He also said that 
his hands had been broken in an inservice automobile accident 
and that such trauma had caused arthritis to set in.

A June 1991 VA medical record shows that the veteran's pool 
therapy due to degenerative joint disease of multiple joints 
was to continue for another six months.

In July 1991 the veteran underwent a VA examination in regard 
to his claims of arthritis.  X-rays taken at that time 
revealed slight degenerative joint disease of the right 1st 
metacarpal phalangeal joint.  The hands were otherwise 
normal.  Knee X-rays revealed a normal right knee and very 
slight degenerative joint disease of the left knee.  At the 
examination the veteran complained that his joint pains had 
worsened in the past year and a half and had extended into 
more joints.  He complained of swelling and pain in the small 
joints of both hands and said that it was difficult grasping 
objects because of the hand joint pain.  With respect to his 
knees, the veteran said that he had been using a cane for 
years and that his knees sometimes prevented him from walking 
more than a half block.  He said that he experienced swelling 
and pain in the joints, but that heat and redness were rarely 
present.  Examination of his knees revealed that he was 
wearing a lace-up knee brace on the left knee.  There was 
tenderness to compression of the patellae.  There was no 
joint laxity or instability in either knee.  There was 
crepitus on passive flexion of the knees.  There was no 
effusion or heat noted in either knee.  Knee flexion and 
extension were normal.  The veteran was diagnosed as having 
degenerative joint disease of the knees probably as a result 
of prior trauma.  The examiner said that the findings were 
modest, but the degree of functional impairment was 
considerable.  He questioned whether the veteran had 
degenerative joint disease of the hands.  He said that while 
symmetric, small joint arthritis of the hands was possible, 
and that this was much more common with rheumatoid arthritis 
than degenerative joint disease.  He said that there were no 
Heberden's nodes typical of degenerative joint disease or 
erosive changes typical of advanced rheumatoid arthritis.  He 
said that another possibility was "SLE" which may have 
produced painful arthritis with minimal or absent gross 
inflammatory findings.  Lastly, he said that gouty arthritis 
may cause both pain and erosion, and that this was a known 
problem for the veteran.

In a September 1991 rating decision the RO continued the 
denial of service connection for traumatic arthritis of the 
hands.  The RO also denied a rating greater than 10 percent 
for the veteran's left knee disability, and for a compensable 
rating for abrasions of the right forehead and hands.  

At a hearing at the RO in December 1991, the veteran 
testified that his knee cap had given out in the joint and 
that he had "bad awful pain" in the knees.  He said that he 
used a cane every day for balance as well as to take the 
weight off of his knees.  At the hearing the veteran's 
attorney described the veteran's facial disfigurement as a 
hole right above the right eye measuring about a half inch in 
diameter.  The veteran said that this had been repaired when 
they took some skin off of his leg and put it over his eye.  
He said that this came out of the 1951 accident.  He said 
that he also had a two inch scar under his eye as a result of 
the 1951 accident.  He said that his left little finger was 
disfigured and that he incurred more than abrasions to his 
hands as a result of the 1951 accident.  The veteran said 
that he had been involved in a car accident following service 
and had been injured in some of the same areas as the prior 
accident.  

A December 1991 VA medical record from the rehabilitation 
medicine service clinic notes that the veteran was being seen 
for a follow-up and renewal of pool treatment for 
degenerative joint disease of the knees, hands and elbows 
from a truck accident at Fort Hood in 1952.  An impression 
was given of degenerative joint disease of multiple joints. 

In June 1992 the veteran was evaluated at a VA medical 
facility for his knees.  Findings revealed slight limitation 
of both knees in flexion and extension due to pain.  There 
was tenderness in both knee joints and the patellar area.  
The veteran was diagnosed as having degenerative joint 
disease of both knees.

Also in June 1992 the veteran was given a right knee elastic 
supporting brace which was noted to be similar to the kind on 
his left knee.  

In October 1992 the veteran underwent an initial evaluation 
for kinesiotherapy due to traumatic arthritis.  The 
evaluating physician provided an impression of weakness in 
both lower extremities with a prognosis of fair to good.  The 
physician also recommended that the veteran begin therapeutic 
pool activities three times a week.

A December 1992 VA medical record from rehabilitation 
services contains an impression of difficulty with gait 
secondary to foot surgery.

In January 1993 the veteran underwent a VA knee brace 
evaluation.  The physician recommended that the veteran be 
issued a right knee elastic supporting brace and also gave 
the veteran a poor to fair prognosis.

In February 1993 the RO received a number of affidavits from 
the veteran's fellow servicemen, four of whom said that the 
veteran disfigured his little finger in the accident in 
service in 1951.

Records from St. Davids Hospital Rehabilitation Center show 
that the veteran had been receiving treatment in 1995 for 
bilateral knee arthritis.  They also show that in June 1995 
the veteran complained of a knee pain level of 9 on a scale 
of 0 to 10.  

At a VA orthopedic examination in November 1996, the veteran 
complained of pain in both knees including at night.  He said 
that the pain was greater in the left knee than the right.  
He reported cold sensitivity and of having to walk with a 
cane.  He said that he needed to wear knee braces.  He said 
that his walking ability was greatly reduced and that he 
could not walk up stairs.  On examination the veteran walked 
into the examination room with a cane and had a considerable 
antalgic gait.  Inspection of the knees failed to reveal any 
particular swelling or evidence of effusion.  There was 
patella tenderness, especially if the patella was pushed 
posteriorly.  Lateral/medial excursion of the left patella 
was greatly reduced.  There was no joint line tenderness.  
Range of motion at 20 degrees revealed mild lateral 
instability.  There was no other form of instability, 
especially referring to the anterior cruciate ligament.  
Lachman's test and pivot shift were negative.  The left knee 
flexed 110/0.  The examiner obtained the range of motion by 
assessing knee flexion and said that the final position was 
painful.  The examiner diagnosed the veteran as having 
chondromalacia, both patellae.  He said that not all of the 
veteran's pain and impairment could be explained on the basis 
of the X-rays and physical findings.  

In a February 1997 statement the veteran's primary care 
physician, Jeffree A. James, MD., M.A.C.P., said that he was 
currently treating the veteran for severe degenerative 
arthritis of the knees and recommended that the veteran 
continue his present regimen of physical therapy.  

A VA orthopedic examination report in February 1997 reflects 
the veteran's complaint of continuous pain in the left knee.  
It also reflects his complaint of reduced walking capacity 
two or three blocks, having to avoid stairs due to pain and 
being unable to squat.  Findings as contained in the report 
show that the veteran walked into the examination room with a 
cane in his right hand and had incomplete extension of his 
knee joints.  There was no swelling or effusion shown.  Range 
of motion was 130 degrees on the left.  There was tenderness 
of the medial and lateral joint spaces.  There were also 
other tender areas of the knee.  Tenderness of the patella 
was of noted importance, especially on retopatellar pressure.  
While sitting, the veteran could actively extend his left 
knee to 150 degrees and could extend the knee fully to 180 
degrees with assistance.  He also maintained the knee in full 
extension at that position with his own muscle power.  There 
was no instability.  Pivot shift and Lachman test were 
negative. There was no visible atrophy of either thigh.  
Measurements revealed 47 centimeters on the left compared to 
48 or 49 centimeters on the right.  The veteran was diagnosed 
as having early degenerative gonarthrosis, left knee, and 
mild weakness of the left quadriceps.  The examiner commented 
that there was some weakness of the muscles about the left 
knee, especially the left quadriceps muscle.  He said that 
this weakness caused an inability to fully extend the knee 
actively.  He also said that the veteran indicated 
considerable pain with certain motions of the knee thus 
contributing to weakness of the knee musculature.

A March 1997 VA record shows that the veteran was to continue 
with pool therapy for six months.

In a June 1997 rating decision, the RO increased the 
veteran's service-connected residuals of left knee injury 
with traumatic arthritis to 20 percent disabling.

In October 1997 the RO denied a combined rating greater than 
40 percent for the veteran's service-connected disabilities 
and denied a rating greater than 20 percent for residuals of 
a left knee injury with traumatic arthritis.

A VA medical record dated in May 1998 shows that the veteran 
had been issued replacement braces for both knees.

On file is a November 1998 letter from rheumatologist Michel 
B. Pickrell, M.D., who said that the veteran was a patient at 
the Austin Diagnostic Clinic and was being followed in the 
rheumatology section with signs and symptoms of degenerative 
joint disease involving both knees.  He said that the veteran 
had severe osteoarthritis of both knees which had led to his 
inability to maintain employment.  He said further that the 
veteran had difficulty walking without use of a cane or 
walker and had attempted to control his symptoms with various 
medications, including pain and anti-inflammatory 
medications.  He said that the veteran required intraocular 
steroid injection in both knees for symptomatic treatment.  

In a January 1999 letter Dr. Pickrell said that the veteran 
had sought medical attention at the Austin Diagnostic Clinic 
in September 1998 due to his chronic knee and hand 
discomfort.  He said that records indicated that the veteran 
had suffered patellar fractures bilaterally and had had 
progressive knee pain for many years.  He said that in 
addition, the veteran had fractured the left fifth metacarpal 
and had had pain in his hands on a progressive basis.  He 
said that the veteran was currently ambulating with the use 
of a cane and suffered from chronic pain.  He said that the 
veteran was taking medication to manage his osteoarthritis.  
He said that " [i]n reference to [the veteran's] hands, 
there may be a contraction, although it is difficult to say 
as he has typical osteoarthritic changes which are expected 
at his age."

A January 1999 VA clinic record notes that the veteran was 
being followed by a private physician for rheumatic arthritis 
and was receiving what sounded like steroid injections in the 
knee joint periodically.

On file is a March 1999 VA X-ray report of the veteran's 
knees revealing no bone or joint abnormalities.

A March 1999 X-ray report of the veteran's right and left 
hands revealed minimal degenerative changes.

At a VA orthopedic examination in March 1999, the veteran 
complained of excruciating pain in his hands and knees.  On 
examination the veteran entered the examination room slowly 
with a cane in his left hand.  Examination of his face failed 
to reveal any disfiguration.  The examiner said that he did 
not see any scars.  He said that there were changes about the 
right eyelid which dated back to the veteran's report of 
plastic surgery in 1973 following a motor vehicle accident.  
Findings in regard to the veteran's right hand revealed a 
very mild swan neck deformity of the little finger of the 
right hand, with a loss of five degrees of total extension.  
When making a fist, fingers two through four of the veteran's 
hand remained at a 2-inch distance from the palm.  In regard 
to the left hand, all fingers could fully extend except for 
the 5th finger, which had incurred a five to 10 degree loss 
of full extension.  There was no swelling, effusion or 
instability of the veteran's knees.  Range of motion was 20 
degrees.  There was exquisite tenderness of the knee area 
wherever the examiner touched.  There was also exquisite 
retropatellar tenderness on both sides, left more than right.  
When the veteran sat down in a chair, his legs were hanging 
down and there was 90 degrees of knee flexion.  The examiner 
said that there was very little specific treatment for the 
veteran's hand and knee conditions.  He said that all 
treatment concentrated around another (nonservice-connected) 
disability.  He said that the March 1999 knee X-rays were 
negative and the hand and wrist X-rays showed minimal 
degenerative arthrosis.  He diagnosed the veteran as having 
chondromalacia of both knees and minimal degenerative 
arthrosis of the hands.  He said that there was considerable 
discrepancy between the veteran's complaints and the 
findings.

Also in March 1999 the veteran underwent a VA examination 
regarding his skin.  At the examination the veteran 
complained of tenderness on pressure over the right eyebrow 
area at the level of the supraorbital nerve.  He also 
complained of decreased vision in the right eye since the 
accident.  Findings revealed a facial scar over the right 
side of the face which began at the level of the nose and 
went up to the eye, linear, and then began to widen at the 
level of the eye.  The examiner said that the whole surgical 
area measured 4 inches.  He said that there was moderate 
tenderness in the area of the skin graft corresponding to the 
supraorbital nerve.  He also said there was slight depression 
of the surgical area over the eyebrow.  He pointed out that 
the veteran had no lashes on the lateral aspect of the upper 
eyelid and that otherwise the function of the lids looked 
normal.  He said that the abrasions to the veteran's hands 
were not visible to the naked eye and that the veteran was 
asymptomatic from this condition.  He said that there was 
partial adherence of the scar of the right forehead.  Skin 
texture was normal on both hands and face.  There was no 
ulceration or breakdown of skin.  As for tissue loss, the 
veteran was noted to be status post skin graft of the facial 
scar.  There was no inflammation, edema or keloid formation 
and the color of the scar compared to the normal areas of the 
skin was normal.  Some disfigurement was noted on the facial 
scar.  There was no limitation of function caused by the 
scar.  The examiner diagnosed the veteran as having scar 
right forehead, status post skin graft with some pain and 
tenderness over the right supraorbital nerve area and 
abrasions of the hands, asymptomatic, not significant.

In terms of orthopedic and skin findings at a March 1999 VA 
general examination, the examiner directed attention to the 
March 1999 orthopedic and skin evaluation reports. 

Photographs of the veteran's face and hands were taken by VA 
in March 1999.

In a June 1999 addendum opinion, the examiner who performed 
the March 1999 orthopedic examination provided a detailed 
outline of the veteran's medical history and stated that "it 
would be helpful if one would realize that the injuries, 
veteran sustained in the accident of 11/8/51 were minimal, 
not damaging enough to cause traumatic arthrosis or trophic 
lesions of the soft tissue 40 years after the accident."  He 
included a summary of pertinent X-ray findings from 1991, 
1995 and 1999.

In a November 1999 rating decision, the RO denied the 
veteran's claim of service connection for arthritis of the 
hands.  The RO also continued the noncompensable rating for 
abrasions of the forehead and hands and continued the 20 
percent rating for traumatic arthritis of the left knee.  

II.  Legal Analysis

A.  Service Connection for Arthritis of the Hands

The threshold question to address is whether the veteran has 
met his burden of submitting evidence sufficient to justify a 
belief that his claim of service connection for arthritis of 
the hands is well grounded.  In order for him to meet this 
burden, he must submit evidence sufficient to justify a 
belief that his claim is plausible.  38 U.S.C.A. § 5107(a); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  Evidence 
submitted in support of his claim is presumed to be true for 
purposes of determining whether the claim is well-grounded.  
King v. Brown, 5 Vet. App. 19, 21 (1993).  VA's duty to 
assist the veteran in developing the pertinent facts of his 
claim does not arise until after the veteran has met his 
initial burden of submitting a well grounded claim.  Boeck v. 
Brown, 6 Vet. App. 14 (1993).

A well grounded claim requires (1) competent evidence of 
current disability (a medical diagnosis), (2) of incurrence 
or aggravation of a disease or injury in service (lay or 
medical evidence), and (3) of a nexus between the in-service 
injury or disease and the current disability (medical 
evidence).  Caluza v. Brown, 7 Vet. App. 498 (1995).  Where 
the determinative issue involves medical causation or medical 
diagnosis, medical evidence to the effect that the claim is 
plausible or possible is required in order for a claim to be 
considered well grounded.  Epps v. Gober, 126 F.3d. 1464 
(Fed. Cir. 1997).  The second and third Caluza elements can 
also be satisfied under 38 C.F.R. § 3.303(b) (1999) by (a) 
evidence showing post-service continuity of symptomatology; 
and (c) medical, or in certain circumstances, lay evidence of 
a nexus between the present disability and the post-service 
symptomatology.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 
10 Vet. App. 488, 495-97 (1997); Jones v. West, 12 Vet. App. 
460, 465 (1999). 

The veteran's service medical records show that he sustained 
abrasions to his hands in an automobile accident in 1951 when 
the truck that he was riding in overturned.  Following 
service, in December 1991, the veteran was seen at a VA 
rehabilitation medical service clinic at which time an 
evaluating physician noted that the veteran was being seen 
for follow-up and renewal of pool treatment for degenerative 
joint disease of the hands (and other areas of his body) from 
a truck accident at Fort Hood in 1951.  This evidence 
satisfies the three Caluza elements for a well grounded 
claim.  That is, it shows that the veteran sustained an 
injury to his hands in service and subsequently developed 
degenerative joint disease of the hands.  It also relates to 
an extent the degenerative joint disease to service.  

In view of the plausibility of the veteran's claim of service 
connection for arthritis of the hands, the claim is 
considered well grounded.  38 U.S.C.A. § 5107(a) (1999). 

B.  Increased Rating Claims

The veteran's claims for increased ratings for residuals of a 
left knee injury with traumatic arthritis and for abrasions 
of the forehead and hands are well grounded in light of his 
complaints of worsening symptoms of these disabilities.  
Proscelle v. Brown, 2 Vet. App. 626 (1992).  Furthermore, the 
file shows that the RO has properly developed the evidence 
and there is no further duty to assist the veteran with these 
claims.  38 U.S.C.A. § 5107(a).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

The history of the veteran's left knee and abrasions of his 
forehead and hands has been considered, although the present 
level of disability is of primary concern when determining 
whether he is entitled to a higher rating for these 
disabilities.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Left Knee

The veteran is currently rated as being 20 percent disabled 
under Code 5257 for knee impairment with recurrent 
subluxation or lateral instability.  Under this code, a 20 
percent rating is warranted for recurrent subluxation or 
lateral instability that is moderate, and a 30 percent rating 
is warranted for such symptoms when severe.  

Under Code 5003, degenerative arthritis established by X-ray 
finding will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved, with consideration given to functional 
loss under the provisions of §§ 4.40, 4.45, 4.59.  See 
VAOPGPREC 9-98..  When however, the limitation of motion of 
the special joint or joints involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application for each such major joint or group of minor 
joins affected by limitation of motion, to be combined, not 
added under Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a.  Incidentally, it should be pointed out that 
separate ratings may be given under diagnostic codes 5003 and 
5257 without violating the rule against pyramiding.  
38 C.F.R. § 4.14; VAOPGPREC 23-97. 

Under Code 5260 for limitation of flexion, a 20 percent 
evaluation is warranted for leg flexion limited to 30 degrees 
and a 30 percent evaluation is warranted for leg flexion 
limited to 15 degrees.  

Under Code 5261, a 20 percent evaluation is warranted for leg 
extension limited to 15 degrees, a 30 percent evaluation is 
warranted for leg extension limited to 20 degrees and a 40 
percent evaluation is warranted for leg extension limited to 
30 degrees. 

Going back to Code 5257 for recurrent subluxation or lateral 
instability, the evidence is devoid of any findings of 
subluxation, let alone recurrent subluxation.  In terms of 
instability, while the veteran was found to have mild lateral 
instability of the left knee at 20 degrees at a VA 
examination in November 1996 (with no other form of 
instability noted), he was specifically noted to have no knee 
instability at more recent VA examinations in February 1997 
and March 1999.  It follows that since the most recent 
medical findings demonstrate no lateral instability and no 
recurrent subluxation of the veteran's left knee, the 
application of Code 5257 for the veteran's left knee 
disability is not warranted.

In regard to limitation of motion, the veteran's demonstrated 
range of motion of 0 to 110 degrees in his left knee at a VA 
examination in November 1996 is noncompensable under VA's 
rating schedule pertaining to limitation of motion of the 
left leg.  In fact, such measurements do not even meet the 
criteria for a noncompensable evaluation under either Code 
5260 or Code 5261.  That is, the veteran has not met the 
criteria for a compensable rating under Code 5260 requiring 
limitation of flexion to 60 degrees or limitation of 
extension to 5 degrees.  38 C.F.R. § 4.71.  Similarly, range 
of motion findings from a VA examination in February 1997 
show that the veteran had 130 degrees of motion and, while 
sitting, "could actively extend the left knee to 150 
degrees."  Findings also revealed that the veteran could 
fully extend the knee with assistance and could maintain the 
knee in full extension at that point with his own muscle 
power.  These findings do not warrant a compensable rating 
for limitation of motion.  Codes 5260, 5261.  

However, the veteran demonstrated an additional loss of 
motion at a more recent VA examination in March 1999.  In 
this regard, he demonstrated range of motion of 20 degrees, 
and knee flexion of 90 degrees when sitting.  Although the 
examination report does not specify that the 20 degree 
finding represents knee extension, it is reasonable to assume 
that it does since knee flexion was noted to be 90 degrees.  
This 90 degree finding represents a decrease in flexion when 
compared to the 100 degree measurement taken at the November 
1996 VA examination.  Similarly, it is reasonable to surmise 
that the 20 degree measurement represents a decrease in 
extension when considering the veteran's earlier 0 degree 
measurement in November 1996.  While some reasonable doubt 
remains as to whether the 20 degree finding represents loss 
in extension, such doubt is to be resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  As such, the evidence warrants a 
30 percent evaluation under Code 5261 for limitation of 
extension to 20 degrees. 

In addition to the specific range of motion findings noted 
above, consideration of orthopedic disabilities must include 
an analysis of the extent of any "functional loss" 
experienced as a result of pain, weakness, etc.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59; Deluca v. Brown, 1 Vet. App. 
202, 206 (1995).  In this regard, the VA examiner in February 
1997 said that the veteran had weakness of the muscles about 
the left knee which caused the inability to fully extend the 
knee actively.  This statement shows that the veteran has 
functional loss of the left knee caused by weakness.  In 
addition, the veteran submitted statements as well as 
testimony as to experiencing excruciating knee pain.  These 
subjective complaints were objectively demonstrated by a VA 
examiner in November 1996 who said that he assisted the 
veteran in knee flexion and that the final position was 
painful.  In addition, exquisite tenderness of the left knee 
was noted at each of the examinations in November 1996, 
February 1997 and March 1999.  In light of these findings 
showing functional loss of the left knee due to both pain and 
weakness, the veteran is entitled to the next higher 
evaluation for limitation of motion which equates to a 40 
percent rating under Code 5261. 

The veteran is not likewise entitled to a higher than 40 
percent rating for his left knee disability when considering 
that his actual limitation of extension of 20 degrees 
approximates a 30 percent rating under Code 5161.  In other 
words, the veteran's functional loss due to weakness and pain 
does not approximate a 50 percent rating under Code 5261 
requiring limitation of extension to 45 degrees.  This is 
especially so when considering the examiner's statement in 
March 1999 that there was considerable discrepancy between 
the veteran's complaints and the findings.

Abrasions of the Forehead and Hands

The criteria for rating disfiguring scars of the head, face 
and neck are found under 38 C.F.R. § 4.118, Diagnostic Code 
7800.  Under this code, a 0 percent rating is warranted for 
slightly disfiguring scars, a 10 percent rating is warranted 
for moderately disfiguring scars and a 30 percent rating is 
warranted for severe scars, especially if producing a marked 
unsightly deformity of eyelids, lips or auricles.  A 50 
percent rating is warranted for complete or exceptionally 
repugnant deformities of one side of face or marked or 
repugnant bilateral disfigurement.  

A Note following Code 7800 states that when in addition to 
tissue loss and cicatrization there is marked discoloration, 
color contrast, or the like, the 50 percent rating may be 
increased to 80 percent, the 30 percent to 50 percent, and 
the 10 percent to 30 percent.

For superficial scars that are poorly nourished with repeated 
ulceration a 10 percent rating is warranted.  38 C.F.R. 
§ 4.118, Diagnostic Code 7803.

For superficial scars that are tender and painful on 
objective demonstration, a 10 percent rating is warranted.  
38 C.F.R. § 4.118, Diagnostic Code 7804.

For scars that affect limitation of function, such scars are 
to be rated on limitation of function of part affected.  
38 C.F.R. § 4.118, Diagnostic Code 7805.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

A VA examiner performing an examination in March 1999 stated 
that the veteran did not have abrasions to his hands that 
were visible to the naked eye and opined that the veteran was 
asymptomatic from this condition.  In regard to the right 
forehead scar, there was partial adherence, but no 
ulceration, breakdown of skin, inflammation, edema, keloid 
formation or discoloration.  While there was slight to 
moderate tenderness noted at the level of the right 
supraorbital nerve, this tenderness was noted on an area of a 
skin graft that was performed following a postservice 
automobile accident in January 1979.  It has not been 
identified as being a residual of the veteran's service-
connected abrasions of the hand and right forehead.  In 
addition, while some disfigurement was attributed to the 
veteran's facial scar, this scar was described as beginning 
at the level of the nose and going up to the eye.  It is a 
scar separate and distinct from the veteran's service-
connected right forehead scar which was described by a VA 
examiner in 1955 as measuring 1/3 inch and located about a 1/2 
above the right eye.  Lastly, the examiner in March 1999 
found that there was no limitation of function caused by 
scars. 
As the preponderance of the evidence is against the veteran's 
claim for a compensable rating for abrasions of the hands and 
right forehead, the benefit of the doubt doctrine does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) 
(West 1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The claim of entitlement to service connection for arthritis 
of the hands is well grounded.  To this extent, the appeal is 
granted.

An increased disability rating, to 40 percent, for residuals 
of a left knee injury with arthritis is granted, subject to 
the law and regulations controlling the award of monetary 
benefits.

An increased (compensable) rating for abrasions to the 
forehead and hands is denied.


REMAND

Service Connection for Arthritis of the Hands

In view of the finding above of well groundedness with 
respect to the veteran's claim of entitlement to service 
connection for arthritis of the hands, VA has a duty to 
assist the veteran in developing the facts pertinent to this 
claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 
(1999); Murphy v. Derwinski, 1 Vet. App. 78 (1990).

Although the December 1991 VA treatment record draws a link 
between degenerative joint disease of the veteran's hands and 
the 1951 automobile accident in service, a more recent 
medical report calls into question such a link.  More 
specifically, a VA examiner in March 1999 diagnosed the 
veteran as having minimal arthrosis of the hands and stated 
in an August 1999 addendum opinion that "[i]t would be 
helpful if one would realize that the injuries, veteran 
sustained in the accident of 11/8/51, were minimal, not 
damaging enough to cause traumatic arthrosis or tropic 
lesions of the soft tissue 40 years after the accident."

The medical evidence as noted above is inconsistent as to 
whether the veteran has arthritis of his hands as a result of 
the hand abrasions that resulted from the automobile accident 
in 1951.  Accordingly, further medical clarification is 
necessary which addresses such a relationship.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).

Service Connection for COPD Including Chronic Bronchitis and 
Cancer of the Left Lung, to Include as Residuals of Tobacco 
Use or Nicotine Dependence

In June 2000 the Board received additional evidence from the 
veteran in regard to his pending claim of service connection 
for COPD including chronic bronchitis and cancer of the left 
lung, to include as residuals of tobacco use or nicotine 
dependence.  The veteran said that he had given a copy of his 
records to the RO as well.  Such evidence consists of a 1993 
letter from the President of a Private Rehabilitation 
Consultant firm discussing the date of onset of the veteran's 
COPD, as well as statements dated in 1999 and 2000 from 
medical providers discussing the veteran's nicotine 
dependence.  The evidence also includes an article regarding 
VA tobacco-related illness claims, as well as articles 
addressing a link between cancer and smoking.   

Legal authority provides that unless there is a proper waiver 
of the RO's review of this additional evidence, it must first 
be considered by the RO.  See 38 C.F.R. § 20.1304(c) (1999).  
Since a proper waiver of the evidence was not made by either 
the veteran or his representative, he still has  right to the 
RO's review.  Consequently, the case must be returned to the 
RO for its consideration of the additional evidence.  This is 
to ensure full compliance with due process requirements.  
38 C.F.R. § 20.1304(c).

Combined Evaluation Greater than Forty Percent

Combined ratings are not derived at from simply adding a 
veteran's assigned ratings for each service-connected 
disability, but rather are obtained by use of a specific 
formula and set of tables provided by the controlling 
regulations contained in 38 C.F.R. § 4.25 (1999).  This 
regulation is binding on all components of VA, including the 
Board. 

In view of the favorable action taken above with respect to 
an increased rating of 40 percent for the veteran's left knee 
disability, as well as the pending claims of service 
connection for arthritis of the hands and for COPD to include 
chronic bronchitis and cancer of the left lung, the veteran's 
combined rating of 40 percent may change.  Accordingly, this 
claim is deferred pending the RO's readjudication of the 
veteran's hand arthritis and respiratory claim, recalculation 
of his combined rating evaluation, and notification to the 
veteran of the same.  

Based on the foregoing, this case is REMANDED to the RO for 
the following action:

1.  The veteran should be afforded a VA 
orthopedic examination to determine the 
etiology of his hand arthritis.  The 
examiner should be asked to review the 
evidence in the claims file, including 
service medical records and a copy of 
this REMAND, examine the veteran, and 
provide an opinion as to whether it is at 
least as likely as not that the veteran 
has arthritis in his hands that is 
related to a disease or injury that he 
had in service.  The examiner should set 
forth in detail all findings that provide 
a basis for the opinion.  

2.  The RO should review the additional 
evidence as it relates to his claim of 
service connection for COPD including 
chronic bronchitis and cancer of the left 
lung, to include as residuals of tobacco 
use or nicotine dependence.  

3.  The RO should then readjudicate the 
claims of service connection for 
arthritis of the hands and for COPD to 
include chronic bronchitis and cancer of 
the left lung.  The RO should then 
reevaluate the veteran's combined rating 
evaluation based on all of his service-
connected disabilities.  If any benefit 
remains denied, the veteran and his 
representative should be issued a 
Supplemental Statement of the Case and a 
reasonable time in which to respond.

After review by the RO, if any decision remains adverse to 
the veteran, he and his representative should be issued a 
Supplemental Statement of the Case and be given an 
opportunity to respond.  Thereafter, the case should be 
returned to the Board, if in order.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The 
appellant need take no action unless otherwise notified.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C.W. Symanski
	Member, Board of Veterans' Appeals


 



